The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Huang (US 20130065622) discloses determining (Hwang paragraph 0058, 0059, 0062, 0082, 0085 note: this reads on determine downlink/uplink beam), by a transmitting device, transmission beams (Hwang paragraph 0056 note: this reads on plurality of uplink or downlink beams) corresponding to transmission beam training signals (Hwang paragraph 0056 note: this reads on beam training signals); transmitting, by the transmitting device, the transmission beam training signals to a receiving device using the transmission beams corresponding to the transmission beam training signals (Hwang paragraph 0056); determining (Hwang paragraph 0058, 0059, 0062, 0082, 0085), by the transmitting device, at least one transmission beam corresponding to reception beam training signals (Hwang paragraph 0085 note: this reads on partial beam, beams determined as the candidates) according to a received transmission beam information report (Hwang paragraph 0082, 0085 Fig. 7 Item 722, Fig. 10 Item1001 note: this reads on exchange information) fed back by the receiving device; and transmitting, by the transmitting device, the reception beam training signals to the receiving device using the at least one transmission beam corresponding to the reception beam training signals (Hwang paragraph 0085 note: this reads on transmitting partial beams, beams determined as the candidates).
Kim (Provisional Application 62314341) discloses transmission beams in adjacent directions of the at least one transmission beam determined by the transmitting 
Chen (US 20160014722) discloses determine a beam corresponding to a direction having the best performance index (Chen paragraph 0046).
However, the combination of Huang, Kim and Chen fails to teach “determining, by a transmitting device, transmission beams corresponding to transmission beam training signals; transmitting, by the transmitting device, the transmission beam training signals to a receiving device using the transmission beams corresponding to the transmission beam training signals; determining, by the transmitting device, at least one transmission beam corresponding to reception beam training signals according to a received transmission beam information report fed back by the receiving device; and transmitting, by the transmitting device, the reception beam training signals to the receiving device using the at least one transmission beam corresponding to the reception beam training signals, wherein the transmission beams corresponding to the transmission beam training signals comprises: transmission beams in adjacent directions of the at least one transmission beam determined by the transmitting device according to the received transmission beam information report fed back by the receiving device; wherein the at least one transmission beam corresponding to the transmission beam information report is at least one transmission beam selected from the transmission beams corresponding to the beam training signals by the receiving 
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641